Citation Nr: 1017107	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  03-02 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II claimed as due to herbicide exposure.  



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1962 to May 1982.  
He was awarded a Vietnam Service Medal.  He is shown to have 
had foreign service totalling 3 years, 9 months and 13 days.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the RO.  

In February 2004 and May 2009, the Board remanded the matter 
on appeal for additional development of the record.  


FINDINGS OF FACT

1.  The Veteran is not shown to have performed active service 
in the Republic of Vietnam or at another location of 
documented exposure to herbicides during his long period of 
active service.  

2.  The Veteran is not shown to have manifested complaints or 
findings of diabetes mellitus in service or for many years 
thereafter.  

3.  The Veteran has not presented credible assertions of a 
detailed nature that would tend to show that he served or 
visited the Republic of Vietnam or was exposed to herbicides 
incident to service on Okinawa or in Thailand during the 
Vietnam era or in connection with later service on Guam.  

3.  The currently demonstrated diabetes mellitus is not shown 
to be due to documented Agent Orange exposure or another 
event or incident of the Veteran's active service.  


CONCLUSION OF LAW

The Veteran's disability manifested by diabetes mellitus type 
II is not due to disease or injury that was incurred in or 
aggravated by active service; nor may it be presumed to have 
been incurred therein; nor may it be presumed to be due to 
Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1131, 1116 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim and of the relative 
duties of the VA and the claimant for procuring that 
evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided a VCAA notice 
letters to the Veteran in July 2002, September 2005, March 
2006, April 2007, and October 2009.  

The letters notified the Veteran of what information and 
evidence must be submitted to substantiate the claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The March 2006, April 2007, and October 2009 letters provided 
the Veteran with notice of the laws regarding degrees of 
disability or effective dates.  The claims were readjudicated 
in the April 2007 and February 2010 supplemental statements 
of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

The Veteran has not been prejudiced.  The record establishes 
that the Veteran has been afforded a meaningful opportunity 
to participate in the adjudication of his claim.  Therefore, 
the Board finds the duty to notify provisions of the VCAA 
have been fulfilled.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  

The VA treatment records dated from 1995 to 2006 were 
obtained and associated with the claims folder.  The private 
medical records were obtained and associated with the claims 
folder.  The records from the Social Security Administration 
were obtained and associated with the claims folder.  

There is no identified relevant evidence that has not been 
accounted for.  The Veteran underwent VA examinations in 2006 
and September 2009 to determine the nature and date of onset 
of the diabetes mellitus type II.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  



Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Presumptive service connection on the basis of herbicide 
exposure is provided for specified diseases manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116(a).  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  

Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 
4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
of Appeals for Veterans Claims (Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


Analysis

The Veteran asserts that his diabetes mellitus type II is due 
to herbicide exposure during service in Vietnam.  There is 
competent evidence of a current diagnosis of diabetes 
mellitus type II.  See the September 2009 VA examination 
report which reflects a diagnosis of diabetes mellitus type 
II.  Diabetes mellitus type II is a presumptive disease 
listed at 38 C.F.R. § 3.309(e). 

The Veteran reported at the VA examination in September 2006 
that he was in Vietnam on several tours of duty and handled 
Agent Orange.  See the September 2006 VA examination report.  

However, the service personnel records do not show that the 
Veteran served within the borders of the Republic of Vietnam 
during the applicable period of time.  

The service records show that the Veteran served with the Air 
Force.  His military occupation specialty for the time period 
in question was jet engine mechanic and jet engine 
technician.  

The service personnel records show that the Veteran served on 
Okinawa from about February 1966 to March 1967 and in 
Thailand from about January 1970 to January 1971.  These 
records also document later service on Guam.  

Based on this service, he was awarded a Vietnam Service 
Medal.  However, this was awarded to service members who 
served "in Vietnam and the contiguous waters or airspace 
thereover" or "in Thailand, Laos, or Cambodia or the 
airspace, thereover, and in direct support of operations in 
Vietnam."  Thus, this award in and of itself would not 
establish any service in the Republic of Vietnam.  See Manual 
of Military Decorations and Awards, A-6 (Department of 
Defense Manual 1348.33-M, September 1996).   

The service records do not support the Veteran's general 
assertions of having service involving duty or visitation in 
the Republic of Vietnam, or that he served in the area in 
Thailand during a period when he could have been exposed to 
Agent Orange.  

The service records indicated that the Veteran performed 
aircraft engine repair.  There is no showing to support the 
Veteran's assertions of having handled chemicals such as 
Agent Orange during service.  

Significantly, the service records do not document or refer 
to any work-related trips to the Republic of Vietnam.  The 
Veteran in this regard has not elaborated on his statements 
of having served on tours of duty in the Republic of Vietnam.  

In a July 2009 letter, the RO asked the Veteran to submit 
evidence showing that he served in Vietnam.  However, he did 
not respond to this letter or submit any evidence in response 
thereto.  

Given the absence of detailed information to support his 
claim, the Board finds no basis for extending any probative 
weight to his general lay assertions.  

Significantly, during his service on Okinawa in 1966, a 
performance report noted that the Veteran's performance 
played an important part in the upkeep of the heavy work load 
in direct support of Southeast Asia.  This report does not 
document any duty outside of Okinawa.  

Later, while serving in Thailand, the Veteran was noted to 
have been part of an advanced party in a move to another 
airbase in that country, but no service outside Thailand in 
suggested.  

When necessary or requested, the Veteran must cooperate with 
the VA in obtaining evidence.  If the Veteran wishes help, he 
cannot passively wait for it in circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

For these reasons, the Board finds that service connection 
for diabetes mellitus type II on a presumptive basis is not 
warranted since it is not shown that the Veteran had the 
requisite Vietnam service.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).  

Under Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), 
the Veteran may still establish service connection for 
diabetes as due to herbicide exposure with proof of direct 
causation. 

To establish service connection for Type II diabetes mellitus 
on a direct basis, the Veteran must show affirmatively that 
the disease is related to his active service.  There is no 
evidence of diabetes mellitus type II in service or for many 
years thereafter.  

The postservice treatment records show that Type II diabetes 
mellitus was diagnosed in 2001, almost 20 years after the 
Veteran completed his long active service.  Such a lengthy 
time interval between service and the earliest postservice 
clinical documentation of the disability is of itself a 
factor for consideration against a finding that his Type II 
diabetes mellitus is related to service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, there is no competent evidence to establish a nexus 
between the claimed Type II diabetes mellitus and any 
documented event or incident of his long service.  There is 
no medical evidence that links the onset of the Type II 
diabetes mellitus to service, to include as due to presumed 
herbicide exposure therein.  

The examiner who performed the September 2006 VA examination 
stated that it would be speculation to render an opinion 
relating the diagnosis of diabetes mellitus to Agent Orange 
exposure.  Further, as noted, there is no competent evidence 
to support the Veteran's assertions that his diabetes 
mellitus is due to Agent Orange exposure.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's Type II diabetes mellitus is in any way related to 
his service.  

Accordingly, on this record, the claim of service connection 
must be denied.  



ORDER

Service connection for diabetes mellitus type II claimed as 
due to the exposure to herbicides is denied.   



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


